Title: From George Washington to Henry Knox, 25 March 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon March 25th 1789

Permit me, in one line, to acknowledge the receipt of your polite and obliging favors of the 9th 12th & 16th instt and to thank you for the information they contain. Public affairs seem to be in an awkward interregnum—and among other irksome circumstances, can not be quite congenial with the feelings of the attending members of the New Congress.
My best wishes, in which Mrs Washington unites, are presented to Mrs Knox & your family; and with sentiments of sincere friendship and great affection. I am ever Yours

Go: Washington

